Citation Nr: 0933471	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  00-15 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1944 to October 1946 and from August 1950 to March 
1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 1999, of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran's application to reopen the claim of 
service connection for anxiety.

On appeal of the rating decision to the Board, in a decision 
in May 2003, the Board reopened the claim of service 
connection for anxiety and remanded the claim for further 
development.  After the development, in a decision on the 
merits of the claim, dated in June 2004, the Board denied 
service connection for anxiety disorder on the merits.

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order, dated in December 2006, the Court vacated the Board's 
decision of June 2004, denying service connection for anxiety 
disorder, and remanded the matter to the Board for further 
proceedings consistent with the Court's order.  The Court 
affirmed the Board's decision, denying the claim of service 
connection for posttraumatic stress disorder. 

In compliance with the Court's order, the claim was remanded 
in March 2008.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required. 
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).




FINDING OF FACT

Anxiety disorder was not affirmatively shown to have been 
present during service and the currently diagnosed anxiety 
disorder, first documented after service, is unrelated to an 
injury, disease, or event of service origin.


CONCLUSION OF LAW

Anxiety disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letters, 
dated in July 2001 and in April 2008.  The Veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit other records 
not in the custody of a Federal agency, such as private 
medical records or with his authorization VA would obtain any 
non-Federal records on his behalf.  The notice included the 
general provisions for the effective date of a claim and for 
the degree of disability assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim for service connection).

As the VCAA notice was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2009.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records and afforded the Veteran VA 
examinations.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service treatment records, including the reports of 
entrance and separation examination, for each period service, 
are negative for any psychiatric complaint, finding, history, 
treatment, or diagnosis.  During his second period of 
service, the Veteran was awarded the Combat Infantryman 
Badge.

After service, private medical records disclose that in 
November 1951 the Veteran complained of nervousness.  The 
ensuing examination was negative.

VA hospital records disclose that, in January 1952, the 
admitting diagnosis was anxiety reaction and the final 
diagnosis was anxiety state.  On hospitalization in January 
and February 1966, the Veteran, a policeman, reported that 
four months prior to admission he was hit in the head while 
making an arrest and that, after he was hospitalized and 
returned to work, he had become progressively anxious and he 
experienced sleep disturbance and some social impairment.  
The diagnosis was anxiety. 

On evaluation in May 1967 by a private psychiatrist, it was 
reported that the Veteran had served as a policeman for 15 
years and that in 1965, while making an arrest, he was hit in 
the head, knocked unconscious, and hospitalized.  The Veteran 
complained that he was irritable and impulsive.  The 
psychiatrist described the Veteran as disoriented and 
incoherent with audio and visual hallucinations.  The 
clinical impression was chronic cerebral syndrome, associated 
with trauma and with psychotic manifestations.

On evaluation in October 1967 by F.J.C., a psychiatrist, 
(hereinafter referred to as Dr. F. C.), the Veteran reported 
the same events as above.  The diagnosis was chronic cerebral 
syndrome, associated with trauma.

On VA psychiatric examination in November 1967, the Veteran 
gave a two-year history of nervousness, insomnia, nightmares, 
ideas of persecution and auditory hallucinations.  It was 
noted that the Veteran had been temporarily retired from 
police work since October 1965.  The diagnosis was chronic 
anxiety reaction.  Anxiety reaction was also diagnosed on VA 
examination in October 1968.

In January 1969, the Veteran testified that he became totally 
disabled after he was hit in the head while making an arrest 
and that he had retired from police work.

In a July 1999 statement, Dr. F. C. expressed the opinion 
that the Veteran's anxiety dated back to his combat 
experiences as evidenced by his treatment for anxiety by VA 
in 1952.  At a hearing in September 2000, Dr. F.C., stated 
that the Veteran's anxiety was due to his Korean war 
experiences.  

On VA examination by a board of two psychiatrists in October 
2001, the psychiatrists recounted the Veteran's history 
including the service personnel and medical records, the VA 
hospitalizations in 1952 and 1966, the 1967 and the 
1999 psychiatric evaluations, and the 1968 VA psychiatric 
report.  After examining the Veteran, the diagnosis was 
anxiety disorder.

On VA examination in November 2002, the diagnosis was anxiety 
disorder.

In its May 2003 remand, the Board requested a medical opinion 
from the board of psychiatrists, who conducted the VA 
psychiatric examination in November 2002. The psychiatrists 
were asked whether the Veteran's anxiety disorder is related 
to his military service.  In February 2004, in reply, the VA 
psychiatrists expressed the opinion that there was no 
evidence of psychiatric treatment or complaints while the 
Veteran was in active service, that the diagnosis of anxiety 
reaction in January 1952 was not clearly related to or due to 
military service and it was unrelated to the organic brain 
syndrome in 1965.

In its March 2008 remand, the Board requested an additional 
medical opinion as to whether the Veteran's anxiety disorder 
was related to his military service.

In December 2008, in reply, the VA psychiatrist expressed the 
opinion that there was no evidence of psychiatric treatment 
or complaints prior to, during, or within  year of discharge 
of the Veteran's periods of active service, and that the 
Veteran's neuropsychiatric condition was less likely as not 
caused by or the result of military service.  At that time, 
the Veteran was diagnosed as having an anxiety disorder. The 
psychiatrist further noted that the Veteran had been 
gainfully employed until 1970, when he experienced a work-
related accident that bore no relationship to the anxiety 
disorder for which he was hospitalized in 1952 and 1967.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran asserts that he has anxiety disorder due to his 
periods of active duty, which included combat.

The Veteran's DD 214 reflects that he was awarded the Combat 
Infantryman Badge  and the Board concludes that he 
participated in combat.  U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

On the basis of the service treatment records, anxiety 
disorder was not affirmatively shown during service, and 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(a) is not established.

And there is no evidence either contemporaneous with or after 
service that anxiety was noted, that is, observed during 
service, and the principles of service connection, pertaining 
to chronicity and continuity of symptomatology under 38 
C.F.R. § 3.303(b), do not apply.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997). 



Although the Veteran is competent to describe symptoms of 
anxiety, a psychiatric disorder is not a condition under case 
law that has been found to be capable of lay observation.  
Therefore the determination as to the presence of anxiety is 
medical in nature, that is, not capable of lay observation, 
and competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, the diagnosis of anxiety disorder was based on 
an examination by psychiatrists.  For this reason, the Board 
determines that anxiety disorder is not a simple medical 
condition that a lay person is competent to identify as a lay 
person is not qualified through education, training, or 
experience to interpret clinical findings to make a 
diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).

Although the Veteran is not competent to declare that he has 
anxiety disorder, he is competent to describe symptoms of 
anxiety.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(Lay testimony is competent with regard to symptoms of an 
illness). 



Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, or there is a 
question of medical causation, that is, medical evidence of 
an association or link between anxiety disorder, first 
diagnosed after service, and an injury, disease, or event in 
service, including combat, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation or one that 
is not a simple medical condition, or on medical causation, 
where a lay assertion on medical causation is not competent 
evidence.  

For this reason, the Board rejects the Veteran's statements 
as competent evidence to establish the presence of anxiety 
disorder during service and to relate the current anxiety 
disorder to service, including combat.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

On the question of whether service connection may be granted 
on the basis that anxiety disorder was first diagnosed after 
service, considering all the evidence, including that 
pertinent to service under 38 C.F.R. § 3.303(d), there is 
evidence for and against the claim.  

In a statement in July 1999, Dr. F. C. expressed the opinion 
that the Veteran's anxiety dated back to his combat 
experiences as evidenced by his treatment for anxiety by VA 
in 1952.  In September 2000, Dr. F.C. stated that the 
Veteran's anxiety was due to his Korean war experiences.  

The evidence against the claim consists of the VA reports of 
examinations in November 2002, in February 2004, and in 
December 2008.  In November 2002, the VA psychiatrists 
expressed the opinion that there was no nexus between the 
Veteran's military stressors and his currently diagnosed 
anxiety disorder.  Subsequently, in February 2004, the VA 
psychiatrists expressed the opinion that Veteran's currently 
diagnosed anxiety was not clearly related to or due to 
military service.  And in December 2008, a VA physician 
determined that the Veteran's anxiety disorder was less 
likely as not caused by or the result of military service.

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact. The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts and whether the opinion applied valid medical analysis 
to the significant facts of the case in order to reach the 
conclusion submitted in the opinion.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008). 

Also, consistent with Nieves-Rodriguez, the probative value 
of a medical opinion is generally based on the relative 
merits of the analytical findings, and the probative weight 
of a medical opinion may be reduced if the physician fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

Among the factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds that the medical opinions in November 2002, 
in February 2004, and in December 2008 more persuasive than 
the opinions expressed by Dr. F. C.  The VA examiners 
explained that the Veteran was unable to describe a traumatic 
event or stressor in service although he experienced combat 
and the Veteran expressed no anxiousness when he talked about 
Korea.  And while Dr. F.C. stated that the Veteran's anxiety 
was due to his Korean war experiences, Dr. F.C. did not 
describe the effect the experiences had on the Veteran.  

As the opinion is expressed as a conclusion, the opinion is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign to the opinion against the 
contrary opinions, which is also of record.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (A mere conclusion by 
a medical doctor is insufficient to allow the Board to make 
an informed decision as to what weight to assign the 
opinion.).  

In light of the foregoing, the Board finds that the VA 
medical opinions warrant a greater degree of probative weight 
than the private physician's opinion. Accordingly, the weight 
of the medical evidence is against an association or link 
between the current anxiety disorder and any injury, disease, 
or event of service origin. As the preponderance of the 
evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for anxiety disorder is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


